Exhibit 10

AMENDMENT TO THE
DOMINION RESOURCES, INC. SECURITY OPTION PLAN

 

AMENDMENT, effective December 31, 2004, to the Dominion Resources, Inc. Security
Option Plan (the "Plan").

Dominion Resources, Inc. maintains the Plan, effective January 1, 2003 and
restated effective January 1, 2005. The Organization, Compensation and
Nominating Committee (the "Committee") of the Board of Directors of Dominion
Resources, Inc. has the power (pursuant to Article 12.1 of the Plan) to amend
the Plan and has authorized amendments deemed appropriate to comply with new
Internal Revenue Code Section 409A.

NOW, THEREFORE, the Plan is amended as follows:

1. Effective December 31, 2004, Section 9.2 of the Plan is deleted from the Plan
in its entirety.

2. In all respects not amended, the Plan is hereby ratified and confirmed.

* * * * *

To record the adoption of this Amendment as set forth above, the Board has
caused this document to be signed this 30th day of December, 2004.





DOMINION RESOURCES, INC.



By:          /s/ Thos. E. Capps           


Thos. E. Capps
Chairman of the Board and
Chief Executive Officer



 

 